Exhibit 10.3
 
PROMISSORY NOTE

 
$100,000                                                                                                                     
Tampa, Florida
March 30, 2009


FOR VALUE RECEIVED, the undersigned, DIATECT INTERNATIONAL CORPORATION, a
California corporation, having its principal place of business located at 875
Heber S. Industrial Parkway, Heber City, Utah 84032, (hereinafter referred to as
"MAKER"), promises to pay to the order of JACKTONY MANAGEMENT CORPORATION, a
Florida corporation having its principal place of business at 1324 Seven Springs
Blvd., Suite 363, New Port Richey, FL, 34655 (hereinafter referred to as
"HOLDER") the principal sum of One Hundred Thousand Dollars ($100,000), together
with interest at the rate of twenty percent (20%) per annum. The principal
balance plus accrued interest shall be due and payable on April 30, 2009 (the
“Maturity Date”).


In addition to accrued interest, the Holder will be entitled to 25% warrant
coverage representing 833,333 warrants with an exercise price of $0.03 per
share. The term of the warrants will be two (2) years with the expiry date of
March 30, 2011.


All payments shall apply first to accrued interest, and the remainder, if any,
to reduction of principal.  If the principal and accrued interest is not paid
when due, the whole indebtedness (including principal and interest) remaining
unpaid, shall, at the option of the Holder, become immediately due, payable and
collectible.


If this Note shall not be paid at maturity, it may be placed in the hands of any
attorney at law for collection, and in that event, the Maker hereby agrees to
pay the holder hereof in addition to the sums above stated, a reasonable sum as
an attorney's fee, together with all reasonable costs incurred.  After maturity
or default, this Note shall bear interest at the rate of twenty (20%) percent
per annum.


Time shall be of the essence as to the Maker's obligations under this Note.


If any provision or portion of this Note is declared or found by a court of
competent jurisdiction to be unenforceable or null and void, such provision or
portion of this Note shall be deemed stricken and severed from this Note, and
the remaining provisions and portions of this Note shall continue in full force
and effect.


This Note may not be amended, extended, renewed, or modified, and no waiver of
any provision of this Note shall be effective except by an instrument in writing
executed by the Holder.  Any waiver of any provision of this Note shall be
effective only in the specific instance and for the specific purpose for which
given.


This Note is to be construed according to the applicable laws of the State of
Florida and the United States of America.


 
 

--------------------------------------------------------------------------------

 
 
THE MAKER AND THE HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT EITHER HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE.
 




Agreed, Accepted and Acknowledged,


This 30th day of March 2009






DIATECT INTERNATIONAL CORPORATION
“Maker”






___________________________
Robert Rudman
Chief Financial Officer








JACKTONY MANAGEMENT CORPORATION
“Holder”




___________________________


Name:
Title:
 